PROTOCOLE D'ACCORD

RELATIF AU REGLEMENT GLOBAL DES LITIGES ET INTERETS
RECIPROQUES ENTRE LA REPUBLIQUE DEMOCRATIQUE DU
CONGO ET VENTORA

LE PRÉSENT PROTOCOLE D'ACCORD (PA) DATANT DU 24
FÉVRIER 2022 EST SIGNÉ ENTRE :

LA REPUBLIQUE DEMOCRATIQUE DU CONGO, Représentée par la
Ministre d'Etat, Ministre de la Justice et Garde des Sceaux, dont les
bureaux sont situés au Palais de Justice, Place de l'Indépendance à
Kinshasa-Gombe ; d’une part ; et

VENTORA DEVELOPMENT SASU, immatriculée au RCCM sous n°
CD/KNG/RCCM/18-B-01273, Id. Nat. 01-F4300-N36511Y, ayant son siège
social sis, Cabinet Palankoy, Immeuble Résidence Batetela, 1° Etage,
Boulevard du 30 Juin n° 158, Kinshasa/Gombe:; représenté par Monsieur
Henri TUNGAVO NTOKO, Gérant et Mandataire Spécial ; d'autre part ;

Collectivement, « /es Parties », et individuellement, « /3 Parëie ».

APRES AVOIR EXPOSE QUE :

A. LA REPUBLIQUE DEMOCRATIQUE DU CONGO et VENTORA ont conclu en
date du 9 février 2022 les Termes de Référence non contraignants, relatifs
au règlement de certains sujets entre elles, incluant le transfert des actifs
miniers et blocs pétroliers, l'accord sur les sommes que chacune des
Parties devrait payer à l'autre et la renonciation à toutes réclamations de
l'une contre l'autre. Les termes de référence signés sont jointes au
présent Acte et en constitue l'Annexe A.

B. Les Parties reconnaissent que le transfert de ces Actifs à la République
Démocratique du Congo a une valeur stratégique et économique
substantielle pour l'État dans le cadre de la vision du contrôle et de la
valorisation de ses ressources naturelles. Aÿ -
C. Entre autres transactions en cours de règlement entre les Parties, suite à
un processus de collaboration transparente entre la République
Démocratique du Congo, GECAMINES et VENTORA ; ce dernier a accepté
de payer un montant complémentaire à GECAMINES pour les Royalties
KCC qu'elle avait précédemment acquises. Ce montant complémentaire
de 249 millions d'euros, lorsqu'il est capitalisé à un taux d'intérêt LIBOR
+ 6% sur la durée de vie de la mine KCC, représente un paiement initial
de redevances futures d'une valeur d'environ 687 millions d'euros.

D. En vue de régler définitivement leurs différends, Les Parties souhaitent
désormais s'engager dans un Protocole d'Accord contraignant relatifs aux
différents sujets évoqués dans les Termes de Référence.

1L EST CONVENU ET ARRETE CE QUI SUIT :
1. DES DÉFINITIONS, DE L'INTERPRÉTATION ET DU CONTEXTE

1.1. A l'exception de ce qui est défini aux présentes, ou si le contexte
l'exige, les termes en majuscules utilisés dans le présent acte auront
le sens qui leur est accordé dans les Termes de Référence (TDR).

1.2. Aux fins du présent Protocole d’Accord, les références à :

1.2.1. La République Démocratique du Congo, désigne toutes les
branches, entités ou autorités de la République Démocratique
du Congo, incluant mais sans être limitées à toutes celles,
étatiques ou paraétatiques notamment le Gouvernement, les
Entreprises du Portefeuille (y compris la GECAMINES), les
organismes de régulation et les Commissions, étant intervenus
dans un degré quelconque lié aux matières ou prestations
visées par le contenu du présent Protocole d'Accord du
règlement global ; et

1.2.2. VENTORA désigne VENTORA DÉVELOPMENT SASU et/ou les
Sociétés affiliées ou sous le contrôle commun avec VENTORA,
y compris, mais sans s'y limiter, FOXWHELP, CAPRIKAT,
MULTREE et MOKU.

ns à

2:

1.3. Les Termes de Référence sont incorporés au présent Protocole
d’Accord dans leur intégralité, de sorte que leurs conditions sont
contraignantes. En cas de conflit ou d'incohérence entre un terme ou
une disposition du PA et un terme ou une disposition des TDR, les
dispositions du présent Protocole d'accord prévaudront à l'égard de
ce conflit ou de cette incohérence.

DES TRANSACTIONS

2.1. Suite aux termes de référence, les Parties s'engagent, par les
présentes, à déployer les efforts commercialement raisonnables pour
réaliser les transactions suivantes (les Transactions) qui devront
impérativement être mises en œuvre dans le délai le plus proche.

2.1.1. Du Transfert des actifs : VENTORA s'engage à transférer à
la République Démocratique du Congo les permis pétroliers et
droits (permis) miniers suivants (ensemble, les Actifs)
accompagnés de toutes les données relatives à leur exploration
et les produits des travaux réalisés en relation avec les Actifs :

a) Les permis pétroliers des Blocs I et II du Lac Albert (les
Permis Pétroliers) ;

b) Le permis miniers aurifères de Moku Gold ;

c) Les permis miniers de Iron Mountain; et

d) Les permis miniers de fer de Sanzetta ;

Toute autre matière ne faisant pas l’objet des présentes devra
être prise en charge par un autre accord.

2.1.2. Du paiement de la RDC à VENTORA : le présent Protocole
d'Accord vaut reconnaissance par la République Démocratique
du Congo de dettes en faveur de VENTORA (la
Reconnaissance de dettes de la RDC), au titre des coûts
d'Investissements convenus et à payer par la République
Démocratique du Congo à VENTORA, représentant la somme
de 240,7 millions d'Euros, assortie d’un taux d'intérêt de 6%
lan à dater de la signature des présentes jusqu'à parfait
paiement.
2.1.3. Du prêt de VENTORA à GECAMINES et du paiement de

214

215:

2.1.6.

la GECAMINES par VENTORA: le présent Protocole d'Accord
vaut reconnaissance par Gécamines du prêt contracté auprès
de VENTORA d'une valeur (principal et intérêts) de l'ordre de
192 millions d'Euros. Dans les mêmes conditions, les présentes
valent reconnaissance par VENTORA d'un montant
complémentaire au titre des Royalties KCC à devoir à la
Gécamines de l’ordre 249 millions d'euros. En compensation,
VENTORA doit donc à la GÉCAMINES la somme de 57 millions
d'euros, dont les intérêts de 6% l'an courent à dater de la
signature des présentes jusqu'à parfait paiement.

De la Validité des Royalties : La République Démocratique
du Congo s'engage, et se porte fort pour la GECAMINES, de
confirmer à nouveau la validité des termes contractuels
existants concernant la propriété par VENTORA des Royalties
de KCC, de METALKOL et de MUTANDA. Les Parties
reconnaissent qu'au Dénouement, les seuls actifs détenus par
VENTORA en relation avec la République Démocratique du
Congo seront sa propriété passive des  royalties
susmentionnées.

De la Renonciation de la RDC : la République Démocratique
du Congo renoncera à toutes les réclamations, actuelles ou
futures, qu'elle pourrait avoir, directement et indirectement,
contre VENTORA et ses dirigeants ou gestionnaires (incluant
celles portées devant la Cour d'Arbitrage du Centre du
Commerce International de Paris, relatives aux deux permis
pétroliers), contre VENTORA, ses dirigeants, gestionnaires et
conseillers officiels couvrant toute la période de propriété par
VENTORA des actifs miniers et des permis pétroliers en
République Démocratique du Congo et en rapport avec leur
retrait.

De la Renonciation de VENTORA : VENTORA renonce à
toutes les réclamations, actuelles où futures qu'elle pourrait
avoir, directement et indirectement, contre la République
Démocratique du Congo au sujet de la propriété de ses actifs

ui (

4
2.2.

253;

2:4.

miniers et permis pétroliers en République Démocratique du
Congo et leur retrait.

2.1.7. De la Résiliation et de la renonciation au prêt : les Parties
au prêt de 2017 condluront une résiliation net une renonciation
à toutes les réclamations en ce qui concerne un accord de prêt
et à l'Encours du prêt de 2017.

2.1.8. Mise en cause d'IRON MOUNTAIN : Les Parties
reconnaissent qu'une mise en cause relative aux permis miniers
d'Iron Mountain est en cours devant les tribunaux de Kinshasa.
Dans cette mesure, VENTORA ne pourra transférer lesdits
permis à la RDC libres de charges qu'à la conclusion de ce litige.
Si un tel litige ne se terminait pas favorablement à la Date
d'arrêt, les Parties négocieront de bonne foi de l'opportunité de
retarder le Dénouement ou de toute autre solution apte à
résoudre le problème.

Les Parties reconnaissent que le règlement des Transactions décrites
au point 2.1. du présent Protocole d’Accord constitue un accord global
entre elles. En conséquence, le Dénouement des Transactions sera
réalisé à la condition de la réalisation simultanée de toutes les
Transactions suivant l'ordre normal des choses.

Lors du Dénouement, les Parties devront publier un communiqué de
presse conjoint relatif aux Transactions via un média qui aura été
désigné.

Accord complet. Le présent PA (incluant les Termes de Référence
ci-joints) constitue l'accord intégral des Parties. Il remplace et annule
tous les échanges, ententes et accords antérieurs entre les Parties,
écrits ou oraux, exprès ou implicites en rapport avec l'objet du présent
acte. Il n'existe pas d'autres accords, avenants, engagements oraux,
engagements, promesses, conditions implicites ou quoi que ce soit
d'analogue entre les Parties et/ou entre une Partie et toute autre
personne, entité, organisme, autorité ou institution au sujet des
Transactions ou concernant l'objet du présent PA autres que ceux
expressément énoncés aux présentes.
3. DES MECANISMES DE PAIEMENT

31

2

ch

3.4.

Les Parties reconnaissent que rapidement après le transfert des Actifs
à la République Démocratique du Congo comme décrit dans la
stipulation 2.1.1 ci-dessus, la République Démocratique du Congo est
libre de vendre, louer ou valoriser financièrement ou économiquement
par tout autre moyen, un ou plusieurs des Actifs (plus précisément,
les Permis Pétroliers) à une partie tierce (chacune des transactions :
une Venée).

La République Démocratique du Congo s'engage à affecter tous les
revenus reçus de la Vente de chacun des Actifs (/es Revenus de !a
Vente) au règlement de la Dette de la RDC comme exprimée dans la
Reconnaissance de Dettes de la RDC, en payant VENTORA dans les
trois jours ouvrables possibles suivant la réception des Revenus de la
Vente.

De la non-vente des actifs : si la RDC décide de n'est pas vendre les
actifs ou se trouve dans l'impossibilité de faire respecter l'obligation
susvisée, ou lorsqu'elle estime impossible de vendre dans les
conditions précitées, elle s'engage à payer la dette de VENTORA visée
au point 2.1.2. ci-dessus dans un délai d’un an suivant la date de la
signature des présentes. Dans les mêmes conditions, si dans les trois
mois, la vente est rendue impossible seulement du fait de VENTORA
pour toute cause qu'ignorait la RDC, les parties définiront de nouveaux
mécanismes de règlement.

VENTORA s'engage à affecter les montants reçus par ce paiement
relatif à la clause 3.2 ci-dessus, en faveur du règlement de la Dette
de Ventora comme exprimée dans la Reconnaissance des Dettes de
Ventora, en payant à la Gécamines 23,68% du montant reçu et ce,
dans les trois jours ouvrables suivant la réception des fonds. (23,68%
représentant le ratio de la Dette de Ventora sur la Dette de la RDC).

4. PROCHAINES ETAPES

Gite

à

Les Parties doivent satisfaire les étapes suivantes avant le
Dénouement :
422:

4.1.1. Les Parties travailleront ensemble avec diligence et de bonne
foi afin de préparer et d'accepter les termes de la
Documentation Définitive reflétant les Transactions dès que
raisonnablement possible après la signature du présent PA ;

4.1.2. Les Parties travailleront ensemble avec diligence et de bonne
foi pour préparer des campagnes de relations publiques
conjointes et cohérentes concernant les Transactions, en vue
du Dénouement ;

Si les Conditions susvisées n'ont pas été pleinement satisfaites en
totalité, chaque partie en droit, à tout moment, d'exiger de l’autre
l'exécution de ses obligations. Dans l'éventualité du non-respect avéré
de cet engagement, les Parties seront en droit de résilier les présentes
en notifiant à l'autre et recouvreront leur situation (statu quo ante)
d'avant la mise en œuvre des Termes de Référence, sans préjudice
des droits acquis des tiers, sauf cas de force majeure.

DE LA COLLABORATION POST-DENOUEMENT

Les Parties s'accordent par les présentes que, après le dénouement de la
Transaction :

ER

E720

53?

Les Parties s'engagent à continuer à collaborer sur des actions de
relations publiques conjointes et consistantes vis-à-vis des médias et
des ONG relatives aux Transactions. Elles s'engagent à mettre en
place un Comité Mixte (CMS) composé des représentants de
VENTORA et des membres de la Commission de Règlement des litiges
ainsi que le Ministre signataire pour le compte de l'Etat, afin d'assurer
le suivi permanent de l'exécution des présentes.

Rien de ce qui précède aux présentes n'empêchera VENTORA d'initier
ou de poursuivre des activités philanthropiques au profit du peuple
congolais.

La République Démocratique du Congo s'engage à fournir une
assistance à Dan Gertler pour accompagner ses efforts à travers un
processus visant à annuler les Sanctions US, incluant la prise de
6.

contact avec les acteurs politiques et administratifs pertinents aux
USA. Plus spécifiquement, la République Démocratique du Congo
s'engage à mettre à la disposition de VENTORA des ressources
humaines suffisantes, dotées de l’expertise et de l'expérience
requises, pour travailler avec l'équipe de Dan Gertler dans le cadre de
l'annulation des sanctions américaines selon qu'elles se rapportent à
l'objet des présentes ou sont liées à la RDC. S'il est bien compris que
la République Démocratique du Congo agira de manière raisonnable
pour apporter tout son soutien dans ce processus, elle ne peut
garantir les résultats de son action, et son succès ne peut donc être
considéré comme une condition au Dénouement de la Transaction.

DE LA DOCUMENTATION DÉFINITIVE

6.1.

6.2.

Les Parties feront tout leur possible pour s’accorder et rendre effectif
les documents définitifs (Documentation Définitive), en lien avec
les Transactions et mécanismes de paiement après l'exécution des
présentes, dès que cela sera raisonnablement possible.

En plus d'inclure les termes du présent Protocole d'Accord (plus en
détail, si l'une ou l'autre des parties le souhaite) et d'autres
dispositions spécifiques convenues par les parties, la Documentation
Définitive contiendra des déclarations et des garanties des parties
concernant leur pouvoir d'exécuter les transactions.

DES REPRÉSENTATIONS ET GARANTIES

tal

Chacune des Parties aux présentes, déclare et garantit à l’autre que :

7.1.1. Le Protocole d'Accord établit des obligations valides, légales et
contraignantes ;

7.1.2. Le respect du Protocole d'Accord et des Transactions ne peut
pas enfreindre ou constituer un manquement en vertu de tout
accord ou instrument auquel elle est partie ou par lequel elle
est liée, ou à toute ordonnance, jugement, décret ou autre
restriction qui lui serait applicable ou opposable en vertu de ses
obligations à des tiers.

7.2. La République Démocratique du Congo établit et garantit que son

représentant habilité à signer ce Protocole d'Accord a été autorisé par

toutes les Autorités et Institutions de la RDC requises pour l'engager
4
8
dans ces Transactions et stipulations et ce, conformément à la
résolution de la 41°" Réunion du Conseil des Ministres du 18 février
2022.

8. DES AUTRES DISPOSITIONS

841:

8.2.

815:

LEA

85°

De la Confidentialité :

Sous réserve de l’ordre public, Les termes de ce Protocole d'Accord
devront être tenus confidentiels par les Parties à moins que cela ne
soit expressément prévu et accepté.

Toutefois, les Parties reconnaissent le besoin de transparence à leurs
activités et l'intérêt des médias et des autres organisations à avoir des
éléments d'information pour tout accord réalisé entre elles.

En conséquence, les Parties s'accordent sur le fait que la
Documentation Définitive devra préciser la manière dont ils
collaboreront concernant le partage des informations au sujet des
Transactions vis à vis du public.

Des Changements :

Aucun changement ou amendement de quelque nature que ce soit à
ce Protocole d'Accord ne sera valide à moins qu'il ne soit exprimé par
écrit et signé par les Parties ou un Représentant dument autorisé par
chacune des Parties.

De l’Attribution :

Aucune partie n'a le droit de subroger un tiers dans ses droits et
obligations le liant en vertu du présent Protocole d'Accord sans obtenir
au préalable le consentement écrit de l'autre partie.

Absence de stipulation pour autrui ou des droits de tiers :

Ce Protocole d'Entente est réalisé pour le seul bénéfice des Parties
aux présentes et de leurs affiliés et rien dans les présentes, exprimé
ou implicite, ne doit donner ou être interprété comme donnant à toute
personne, autre que les parties aux présentes, des droits légaux ou
équitables en vertu des présentes.

Des Responsabilités :

Aucune partie ne sera responsable en vertu du Présent Protocole
d'Accord pour les pertes et/ou dommages indirects ou consécutifs,
quelle qu'en soit la cause, et qu'ils résultent d'un contrat, d'un délit ou

9
8.6.

8.7.

à la suite d'un manquement à une obligation légale, y compris la perte
de bénéfices ou la perte d'opportunités commerciales. Il est accepté
par les Parties que le droit de recouvrer toute perte et/ou tout
dommage en vertu des présentes sera limité aux pertes et/ou
dommages réels subis ou encourus par la Partie à l'origine de cette
réclamation.

Du Droit applicable :

Le présent protocole d'Accord et les négociations entre les parties
dans le cadre des Transactions proposées seront régis et interprétés
conformément au droit de la République démocratique du Congo.

De l’Arbitrage et de la clause compromissoire :

Tout litige dans le cadre du présent protocole d'Accord sera soumis à
la décision de trois arbitres siégeant à Paris conformément au
règlement (le « Règlement de la CCI ») de la Chambre de commerce
internationale. Les arbitres seront nommés conformément au
Règlement de la CCI. La langue à utiliser dans la procédure arbitrale
sera [français/anglais]. Toute sentence rendue sera définitive et
contraignante pour les Parties et pourra être inscrite aux fins
d'exécution dans tout tribunal compétent ou une demande peut être
faite auprès de ce tribunal pour une ordonnance d'exécution selon le
cas.

Fait à Kinshasa, en deux exemplaires originaux dont chacune des parties
reconnait avoir reçu le sien à la signature, le 24 février 2022.

POUR VENTORA DEVELOPMENT SASU POUR LA REPUBLIQUE

DEMOCRATIQUE DU CONGO

M. Henri TUNGAVO NTOKO Mme Rose MUTOMBO KIESE

Gérant et Mandataire Spécial Ministre d'Etat, Ministre de la Justice

nn

et Garde des Sceaux

n Er \
HA n LES

+ 10

éme
